
	

113 HR 2461 IH: SBA Loan Paperwork Reduction Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2461
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to make permanent the
		  Small Loan Advantage program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SBA Loan Paperwork Reduction Act of
			 2013.
		2.Small Loan
			 Advantage programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end
			 the following:
			
				(36)Small loan
				advantage
					(A)Permanent
				establishmentThe
				Administrator shall carry out a Small Loan Advantage program in accordance with
				this paragraph.
					(B)Administration
				of programExcept as
				otherwise provided under this paragraph, the Administrator shall carry out the
				Small Loan Advantage program in the same manner as the Small Loan Advantage
				loan initiative of the Administration—
						(i)under which
				lenders were eligible to begin submitting loans on February 15, 2011;
				and
						(ii)as in effect on
				June 1, 2013.
						(C)Nonapplicability
				of pilot program limitationsNo limitation under paragraph (25)(A)
				applies to the Small Loan Advantage program under this paragraph.
					(D)Increased
				flexibilityThe Administrator
				is authorized to increase the program’s maximum loan amount, to reduce the
				program’s fees, and to further streamline the program’s loan approval process
				if the Administrator determines that such adjustments would be fair and
				appropriate.
					.
		
